Citation Nr: 0206082	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  95-26 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for amnesia as a 
residual of a head injury.

2.  Entitlement to service connection for a disability 
manifested by a borderline electrocardiogram, claimed as a 
heart disorder.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right pneumothorax.

4.  Entitlement to an evaluation in excess of 10 percent for 
episodes of dizziness/disorientation and headaches, residuals 
of a head injury.

5.  Entitlement to an increased (compensable) evaluation for 
postoperative residuals of a left knee injury.

6.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

(The issue of entitlement to service connection for 
hypertension will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from May 1972 to July 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the North Little Rock, Arkansas, and 
St. Louis, Missouri, Regional Offices (ROs) of the Department 
of Veterans Affairs (VA).

In September 1997, the Board remanded this case to the RO in 
St. Louis for further development of the evidence.  In 
November 2001, the Board remanded the case to the RO to 
permit the veteran to appear and testify at a personal 
hearing.  A hearing was scheduled for March 11, 2002, but the 
veteran failed to appear for the hearing and did not request 
that the hearing be rescheduled.  The case was returned to 
the Board in March 2002.

The Board is undertaking additional development on the issue 
of entitlement to service connection for hypertension 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the appellant's response to the notice, the Board will 
prepare a separate decision addressing that issue.   


FINDINGS OF FACT

1.  The veteran does not currently suffer from amnesia.

2.  A borderline electrocardiogram is a diagnostic study 
result and does not constitute a diagnosis of heart disease; 
there has been no diagnosis of a heart disorder.

3.  Residuals of a right pneumothorax are primarily 
manifested by right chest wall pain which is productive of no 
more than moderate impairment.

4.  Residuals of a head injury are currently manifested by 
frequent headaches, without episodes of dizziness or 
disorientation.

5.  Residuals of a left knee injury are manifested by 
subjective complaints of periodic pain, without limitation of 
motion, subluxation, or lateral instability.

6.  Auditory acuity on VA testing receives a numeric 
designation of level I in the right ear and level VI in the 
left ear. 

CONCLUSIONS OF LAW

1.  Chronic amnesia was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

2.  Service connection for a borderline electrocardiogram, 
claimed as a heart disorder, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  An evaluation of 20 percent for residuals of a right 
pneumothorax is warranted. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.73, 4.118, Diagnostic Codes 5302,  7804 
(2001).

4.  The criteria for an evaluation in excess of 10 percent 
for episodes of dizziness/disorientation and headaches, 
residuals of a head injury, are not met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 
8045, 9304 (2001).

5.  An evaluation of 10 percent for residuals of a left knee 
injury is warranted. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2001).

6.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2001).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  In a statement 
of the case in July 1995 and in subsequent supplemental 
statements of the case, the RO notified the veteran of the 
requirements in law to establish entitlement to the benefits 
he is seeking. The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and the notice provisions of 
the VCAA have been complied with.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

I. Service Connection Claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service, but no compensation shall be paid if 
the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Where 
a veteran served 90 days or more and cardiovascular disease 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

A. Amnesia

The veteran's service medical records reveal that, in October 
1973, while wrestling, he struck his head on the ground.  He 
experienced a temporary loss of memory.  The next day, at a 
neurological consultation, he was amnestic for the episode 
when he struck his head on the ground and he stated that, 
when he woke up the previous night with a headache, he did 
not remember his wife.  The impression was post-concussion 
amnesia.  When seen in November 1973, he was still amnestic 
for the trauma to his head the previous month.

In August 1976, the veteran was injured in a military vehicle 
accident.  Diagnoses included brain contusion, which resulted 
in brief unconsciousness and amnesia for the event.  At an 
annual examination in January 1977, the veteran was evaluated 
as neurologically normal.

In a report of medical history in January 1992, the veteran 
stated that his health was good, with exceptions.  He stated 
that he had had a head injury.  He did not complain of 
amnesia.  At a periodic examination in January 1992, the 
veteran was evaluated as neurologically normal.  

In a report of medical history for retirement in April 1992, 
the veteran stated that he lost his memory for 3 days when he 
was 19 years of age.  He did not complain of current amnesia.  
At an examination for retirement in April 1992, the veteran 
was evaluated as neurologically normal.

At a VA neurological examination in February 1993, a history 
of 2 concussions with amnesia while on active duty was noted.  
The veteran indicated that, on the first occasion, when he 
hit his head on hard ground, he was unconscious for 15 or 20 
minutes.  He stated that he has no memory of the next 24 
hours, including a visit to a neurologist.  He indicated 
that, on the second occasion, after being injured in a motor 
vehicle accident, he was unconscious for 2 or 3 days and he 
has no memory of that period of time.  A neurological 
examination was essentially unremarkable.  The pertinent 
impression was concussion times 2 with transient amnesia.

At a VA neurological examination in March 1997, the veteran 
gave a history of a head injury in service during which he 
had amnesia.  He denied having had any problem since then.  
He denied having any amnesia, forgetfulness, or difficulty 
thinking.  A neurological examination was normal.  The 
diagnosis was status post head injury with amnesia, with no 
residuals.

At a VA mental disorders examination in February 1998, no 
amnestic disorder or cognitive deficit was found by a careful 
mental status examination.  The examiner noted that the 
veteran held a responsible position in the private sector.

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Because the evidence of record shows that the 
veteran does not currently suffer from amnesia, service 
connection may not be granted for amnesia. Therefore, 
entitlement to service connection for amnesia is not 
established.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

B. Borderline Electrocardiogram

The veteran's service medical records reveal that an 
electrocardiogram (ECG) in February 1988 was normal.  At a 
periodic examination in January 1992, an ECG was reported as 
borderline.  At a retirement examination in April 1992, an 
ECG was within normal limits.  The service medical records 
are entirely negative for findings or a diagnosis of a heart 
disorder.

VA ECGs in February 1993 and March 1997 were reported as 
borderline.

Postservice VA examination reports and private treatment 
records are negative for a diagnosis of a heart disorder.

Entitlement to service connection requires clinical 
demonstration of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the veteran's 
case, a borderline ECG has not been shown to be a 
manifestation of current disability or a current heart 
disorder, entitlement to service connection for a disability 
manifested by a borderline ECG is not established.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001). 

II. Increased Rating Claims

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (2001); 38 C.F.R. Part 
4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time, a practice known as "staged 
ratings".  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). The veteran has appealed the initial disability 
evaluations assigned by the rating decision in December 1993, 
which granted entitlement to service connection for residuals 
of a right pneumothorax, episodes of dizziness/disorientation 
and headaches, postoperative residuals of a left knee injury, 
and bilateral hearing loss.  Therefore, the issue of staged 
ratings is for consideration.

A. Residuals of Right Pneumothorax

The veteran's service medical records reveal that, in May 
1989, he had a spontaneous pneumothorax on the right.  A 
chest tube was inserted.  When the chest tube was removed, 
the right lung stayed up.  A chest X-ray showed at least one 
large bleb (bulla) present.  A chest X-ray in October 1990 
showed an increase in the number and size of right-sided 
pulmonary blebs.  The veteran underwent a thoracotomy and 
blebectomy in October 1990.  Postoperatively, he was seen for 
complaints of right chest wall pain.  In June 1991, a service 
department physician's assessment was that the veteran had 
nerve entrapment secondary to the surgical thoracotomy scar.  
In July 1991, a neuroma at the site of the thoracotomy was 
injected and muscle relaxants were prescribed.  In September 
1991, a trigger point block was performed to rule out 
myofascial pain of the right pectoralis major muscle.  At a 
periodic examination in January 1992, "chronic incisional 
pain" of the right chest was noted.  At the retirement 
examination in April 1992, chest wall pain was noted.

A VA chest X-ray in February 1993 showed no active 
parenchymal lung pathology.

VA pulmonary function tests (PFTs) in February 1993 showed 
FEV1 of 98 percent predicted and FEV1/FVC of 93 percent 
predicted.

At a VA medical examination in February 1993, the veteran 
complained of constant pain along the site of his thoracotomy 
scar.  On examination, the right thoracotomy scar was well-
healed and non-tender.  The pertinent diagnosis was 
postoperative right pneumothorax.

VA PFTs in March 1997 showed FEV1 of 103 percent predicted 
and FEV1/FVC of 90 percent predicted.  Spirometry and lung 
volumes were noted to be consistent with a borderline 
obstructive pulmonary defect, which was unchanged after 
single inhalation of a bronchodilator.

A VA chest X-ray in March 1997 showed operative changes of 
the right chest and no active disease seen.

At a VA respiratory examination in March 1997, findings were 
essentially normal, except for a mildly tender scar over the 
right chest wall.  The veteran's lung fields were clear, 
including the right apex, and the rest of his right lung was 
normal.  The examiner noted that a small portion of the right 
upper lobe had been removed and that it was likely that his 
pneumothorax was secondary to a bleb.

A private chest X-ray in November 1997 showed a normal 
appearance of the chest postoperatively, with no evidence of 
pneumothorax or other acute change.

At a VA respiratory examination in February 1998, the 
veteran's only complaint was chronic pain at the site of a 
prior thoracotomy.  No restrictive disease was found.  The 
diagnosis was chronic post-thoracotomy pain.  The examiner, 
who was the VA chief of pulmonary medicine, reported that it 
was at least as likely as not that the veteran's chronic pain 
was related to the thoracotomy during active service.

In August 1998, the VA chief of pulmonary medicine reported 
that: there was no causative relationship between service 
connected postoperative residuals of a pneumothorax and the 
obstructive pulmonary defect/disease noted on VA PFT studies 
in March 1997; the veteran's mild airflow obstruction is most 
likely due to his 60 pack year smoking history; and his right 
chest wall pain, which was precisely at the site of the prior 
thoracotomy, was at least as likely as not related to the 
thoracotomy.  In September 1998, the chief of pulmonary 
medicine reported that the VA PFTs in March 1997 had been 
essentially normal.

Based on the finding by the VA chief of pulmonary medicine 
that the veteran's current lung defect/disease is not related 
to residuals of a pneumothorax, the Board finds that it would 
not be appropriate to rate residuals of a pneumothorax under 
the diagnostic codes of the rating schedule pertaining to 
lung disease.  Based on the evidence of record, including the 
service medical records, the postservice treatment records 
and examination reports, including the opinion of the VA 
chief of pulmonary medicine, the Board finds that pain of the 
right chest wall and/or thoracotomy scar constitutes the 
current residual disability related to the inservice 
pneumothorax.

38 C.F.R. § 4.118, Diagnostic Code 7804 provides a maximum 
schedular evaluation of 10 percent for a superficial scar 
which is tender and painful on objective demonstration.  The 
RO assigned an evaluation of 10 percent for the veteran's 
residuals of a right pneumothorax, and the Board finds that 
that is the appropriate rating for the veteran's residuals of 
a right pneumothorax under that code.  However, in view of 
the fact that a service department physician found that the 
veteran's pectoralis major muscles were involved in his right 
chest wall pain, which has persisted, the Board finds that 
38 C.F.R. § 4.73, Diagnostic Code 5302, which pertains to 
disability of the pectoralis major II (costosternal) muscles, 
is for consideration.  That diagnostic code provides that 
slight impairment of Muscle Group II warrants only a non-
compensable evaluation; moderate impairment warrants an 
evaluation of 20 percent; and an evaluation of 30 percent 
requires moderately severe impairment.

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  In 
the veteran's case, the Board finds that his chronic right 
chest wall pain more nearly approximates moderate disability 
rather than slight disability.  In view of the fact that it 
has not been shown that the veteran's right chest wall pain 
has resulted in any significant limitation of his 
occupational or social activities, the Board finds that the 
impairment attributable to right chest wall pain is not 
moderately severe and thus does not warrant an evaluation of 
30 percent.  The Board concludes that entitlement to an 
evaluation of 20 percent, but no more, for residuals of a 
right pneumothorax, manifested by right chest wall pain, is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5302 (2001).

B. Dizziness/Disorientation and Headaches

The veteran's service medical records reveal that he woke up 
with a headache after his first concussion in October 1973, 
after which he had dizziness.  In November 1973, it was noted 
that his headaches had persisted after the head injury.  As 
noted above, the veteran sustained a brain contusion in a 
motor vehicle accident in August 1976.  

In March 1997, at VA neurological and diseases/injuries of 
the brain examinations, the veteran denied having headaches 
or dizziness.

A private treatment record in November 1997 noted that the 
veteran stated that he took more Tenormin when he got dizzy.

At a VA brain and spinal cord examination in February 2000, 
the veteran complained that he had been having constant 
headaches since the preceding August and that he was 
currently having headaches 5 or 6 days per week.  He 
described a dull ache on the left side of the head.  He 
denied having any seizure activity.  The pertinent diagnosis 
was remote skull fracture.  A CT scan of the head and 
cervical spine X-rays were ordered.  The CT scan was normal.  
The X-rays showed mild degenerative change at C3-4.

At a VA neurological examination in February 2000, the 
veteran complained of a constant headache 5 or 6 days per 
week.  The diagnosis was headaches.

38 C.F.R. § 4.130, Diagnostic Code 9304 pertains to dementia 
due to head trauma.  38 C.F.R. § 4.124a, Diagnostic Code 
8045, pertaining to brain disease due to trauma, provides 
that purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  The 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

The Board notes that in postservice years residuals of a head 
injury have been primarily manifested by headaches.  Under 
Diagnostic Codes 8045-9304, headaches as due to brain trauma 
may not receive an evaluation in excess of 10 percent and, 
therefore, entitlement to an evaluation in excess of 10 
percent for episodes of dizziness/disorientation and 
headaches is not warranted.

C.  Left Knee

The veteran's service medical records reveal that, in the 
motor vehicle accident of August 1976, he sustained 
dislocation of the left fibular head.  When seen in October 
1976, he still had left knee pain.

At a VA examination in February 1973, the veteran complained 
of an occasional aching sensation in the area of his 
inservice left knee injury.  The examiner reported that the 
examination was unremarkable.  The pertinent diagnosis was 
postoperative residuals, left knee injury.

VA X-rays of the left knee in March 1997 were normal.

At a VA joints examination in March 1997, the veteran 
complained that his left knee hurt.  On examination, there 
was no swelling or deformity of the left knee; there was no 
subluxation, lateral instability, nonunion, loose motion, 
malunion, or other impairment.  Range of motion was flexion 
to 140 degrees and extension to zero degrees.  The diagnosis 
was normal left knee examination.  The examiner reported that 
the veteran had no pain with motion and he had normal range 
of motion, normal strength, and normal radiographs.  The 
examiner commented that there was no evidence of any ongoing 
injury to the left knee.

38 C.F.R. § 4.71a, Diagnostic Code 5260, pertaining to 
limitation of flexion of a leg, provides that flexion limited 
to 60 degrees warrants a non-compensable evaluation and an 
evaluation of 10 percent requires limitation of flexion to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261, pertaining 
to limitation of extension of a leg, provides that extension 
limited to 5 degrees warrants a non-compensable evaluation 
and an evaluation of 10 percent requires extension limited to 
10 degrees.  In the veteran's case, because no limitation of 
motion of the left knee was demonstrated at the VA 
examinations in February 1973 and March 1997, a compensable 
evaluation for postoperative residuals of a left knee injury 
is not warranted under Diagnostic Codes 5260, 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257, pertaining to other 
impairment of a knee, provides that slight impairment of a 
knee, with recurrent subluxation or lateral instability, 
warrants an evaluation of 10 percent and moderate impairment, 
with recurrent subluxation or lateral instability, warrants 
an evaluation of 20 percent.  Because neither subluxation or 
lateral instability has been objectively demonstrated or 
claimed to be present by the veteran, a compensable 
evaluation for postoperative residuals of a left knee injury 
is not warranted under Diagnostic Code 5257.

A regulation provides that, with any form of arthritis, 
painful motion is an important factor of disability, and it 
is the intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2001).  In the instant case, the veteran 
has contended that his left knee has been painful off and on 
since being injured in service.  However, pain of the left 
knee has not been objectively confirmed on VA examinations.  
In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  The 
Board finds that there is an approximate balance of positive 
and negative evidence on the issue of whether the veteran's 
left knee continues to be painful.  Resolving the doubt on 
that issue in the veteran's favor, the Board finds that the 
veteran's left knee is painful at times and that he is 
entitled to an evaluation of 10 percent for postoperative 
residuals of a left knee injury under 38 C.F.R. § 4.59 
(2001).

D. Bilateral Hearing Loss
  
The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87 (2001).  The Board 
observes that, in evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric tests are conducted.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of pure 
tone audiometric testing.  The horizontal lines in Table VI 
of 38 C.F.R. § 4.85 (2001) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric testing.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.  The percentage 
evaluation is found from Table VII in 38 C.F.R. § 4.85 (2001) 
by intersecting the horizontal row appropriate for the 
numeric designation for the ear having the better hearing and 
the vertical column appropriate to the numeric designation 
level for the ear having the poorer hearing.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2001).

In the veteran's case, at a VA audiological examination in 
February 1993, the pure tone threshold averages were 
15 decibels in the right ear and 57.5 decibels in the left 
ear.  Speech discrimination scores were 94 percent in the 
right ear and 84 percent in the left ear.  At a VA 
audiological examination in March 1997, the pure tone 
threshold averages were 18.75 in the right ear and 53.75 in 
the left ear.  Speech discrimination scores were 92 percent 
in the right ear and 64 percent in the left ear.

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's 1993 examination results yields a numeric 
designation of level I for the right ear and level III for 
the left ear.  Applying the diagnostic criteria to his 1997 
examination results yields a numeric designation of level I 
in the right ear and level VI in the left ear. Entering the 
category designations for each ear from the March 1997 VA 
hearing test (at which auditory acuity was less than it had 
been in 1993) into Table VII produces a disability percentage 
evaluation of zero percent, under Diagnostic Code 6100.  The 
Board, therefore, finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable evaluation under 
Diagnostic Code 6100 and that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for bilateral hearing loss.  Entitlement to a 
compensable evaluation for bilateral hearing loss is not 
established.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2001).

Staged Ratings

The evidence of record does not show that the veteran was 
entitled to ratings in excess of those which were assigned by 
the RO or are being granted by the Board in this decision at 
differing times during the appeal period.  Consequently, the 
Board finds that staged ratings, under Fenderson, are not 
appropriate.


Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims for which the benefits sought are not being granted, 
the benefit of the doubt doctrine does not apply to those 
issues.  38 U.S.C.A. § 5107(b) (West Supp. 2001). 

  
ORDER

Service connection for amnesia as a residual of a head injury 
is denied.

Service connection for a disability manifested by a 
borderline electrocardiogram, claimed as a heart disorder, is 
denied.

An evaluation of 20 percent for residuals of a right 
pneumothorax is granted, subject to governing regulations 
concerning the payment of monetary awards.

An evaluation in excess of 10 percent for episodes of 
dizziness/disorientation and headaches, residuals of a head 
injury, is denied.

An evaluation of 10 percent is granted for postoperative 
residuals of a left knee injury, subject to governing 
regulations concerning payment of monetary awards.

An increased (compensable) evaluation for bilateral hearing 
loss is denied.




		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

